                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE


   TERRY RATCLIFFE, on behalf of himself and all
   others similarly situated,

                                  Plaintiff,

    V.                                                    Case No.: 18-CV-01177

   FOOD LION, LLC,                                        Honorable Judge Eli J. Richardson

                                   Defendant.             Magistrate Judge Alistair Newbern




     DECLARATION OF JUSTIN M. SWARTZ IN SUPPORT OF PLAINTIFF’S
  UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT, SERVICE AWARDS,
       ATTORNEYS’ FEES AND COSTS, AND DISMISSAL OF LAWSUIT

         I, Justin M. Swartz, declare, pursuant to 28 U.S.C. § 1746, as follows:

         1.     I am a partner in the firm of Outten & Golden LLP (“O&G”) in New York, New

York, Plaintiff’s counsel herein, and co-chair of its Class Action Practice Group. O&G is a 60+

attorney firm based in New York City that focuses on representing plaintiffs in a wide variety of

employment matters, including individual and class action litigation involving wage and hour,

discrimination, and harassment claims, as well as contract and severance negotiations.

         2.     Along with lawyers from Yezbak Law Office and Conway Legal, LLC, I am one

of the lawyers primarily responsible for prosecuting Plaintiff’s claims on behalf of the proposed

collectives.

         3.     I make these statements based on personal knowledge and would so testify if

called as a witness at trial.




  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 1 of 16 PageID #: 1512
Background and Experience

       4.      I received a Juris Doctor degree from DePaul University School of Law in 1998

with honors. Since then, I have exclusively represented plaintiffs in employment litigation and

other employee rights matters.

       5.      I was admitted to the bar of the State of Illinois in 1998 and the bar of the State of

New York in 2002. I am also admitted to the bars of the First and Second Circuit Courts of

Appeals, the United States District Courts for the Western, Eastern, and Southern Districts of

New York, and the Northern District of Illinois. I am a member in good standing of each of

these bars.

       6.      From September 1998, through February 2002, I was associated with Stowell &

Friedman, Ltd. in Chicago, Illinois, where I represented plaintiffs in class actions and multi-

plaintiff employment discrimination cases. From March 2002 through October 2003, I worked

for Goodman & Zuchlewski, LLP in New York City, where I represented employees in

discrimination cases and other employee rights matters.

       7.      Since joining O&G in December 2003, I have been engaged primarily in

prosecuting wage and hour class and collective actions and class action discrimination cases.

       8.      I am or was co-lead counsel on many wage and hour cases that district courts

have certified as class actions and/or collective actions including Torres v. Gristede’s Operating

Corp., No. 04 Civ. 3316, 2006 WL 2819730 (S.D.N.Y. Sept. 29, 2006), in which the Court

granted summary judgment in favor of plaintiffs and a class of more than 300 grocery store

employees, see 628 F. Supp. 2d 447 (S.D.N.Y. Aug. 28, 2008). Others include Lauture v. A.C.

Moore Arts & Crafts, Inc., No. 17 Civ. 10219, 2017 WL 6460244, at *1 (D. Mass. June 8, 2017)

(same); Blum v. Merrill Lynch & Co., Nos. 15 Civ. 1636, 15 Civ. 2960, slip op. at 2 (S.D.N.Y.



                                                 2

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 2 of 16 PageID #: 1513
May 6, 2016) (same); Puglisi v. T.D. Bank, N.A., No. 13 Civ. 637, 2015 WL 4608655, at *1

(E.D.N.Y. July 30, 2015) (certifying class and approving settlement of nationwide wage and

hour class and collective action); Aboud v. Charles Schwab & Co., No. 14 Civ. 2712, 2014 WL

5794655, at *2-4 (S.D.N.Y. Nov. 4, 2014) (same); Perez v. Allstate Ins. Co., No. 11 Civ. 1812,

2014 WL 4635745, at *25 (E.D.N.Y. Sept. 16, 2014) (appointing O&G as class counsel); Clem

v. KeyBank, No. 13 Civ. 789, 2014 WL 2895918, at *2-4 (S.D.N.Y. June 20, 2014) (certifying

class and approving settlement of nationwide wage and hour class and collective action); Yuzary

v. HSBC Bank USA, N.A., No. 12 Civ. 3693, 2013 WL 5492998, at *2-4 (S.D.N.Y. Oct. 2, 2013)

(certifying class action under New York Labor Law and appointing O&G as class counsel);

Beckman v. KeyBank, N.A., 293 F.R.D. 467, 472-76 (S.D.N.Y. 2013) (certifying class and

approving settlement of nationwide wage and hour class and collective action).

       9.     I am a member of the National Employment Lawyers Association (“NELA”) and

formerly served on the Executive Board of its New York Chapter (“NELA/NY”). I recently

served on the Fair Labor Standards Act Protocols Committee formed by the Institute for

Advancement of the American Legal System (“IAALS”), which drafted IAALS’s Initial

Discovery Protocols for Fair Labor Standards Act Cases. I am a former co-chair of NELA’s Fair

Labor Standards Act Committee. I served on the Civil Rights Committee of the New York City

Bar Association of the Bar of the City of New York from 2005 through 2008 and the Committee

on Labor and Employment Law from September 2002 until June 2005. I was co-chair of the

American Bar Association Labor and Employment Law Section Ethics and Professional

Responsibility Committee from 2006 through 2009, and am a member of its Equal Employment

Opportunity Committee.

       10.    I speak frequently on employment law issues, including wage and hour issues and



                                               3

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 3 of 16 PageID #: 1514
discrimination issues. I have recently been a faculty member for continuing legal education

programs focused on employment law and ethics sponsored by the American Bar Association

Section of Labor and Employment Law; the New York State Bar Association Labor and

Employment Law Section; the New York City Bar Committee on Labor and Employment Law,

NELA, and the Practicing Law Institute, among others.

       11.     In connection with my work, I regularly read the New York Law Journal, advance

sheets, and other literature related to employment law and class action law developments. I

attend workshops and seminars at least four times per year sponsored by NELA, NELA/NY, the

American Bar Association, and other organizations.

       12.     O&G is nationally recognized for its expertise in litigating complex class actions,

including wage and hour cases like this one. See, e.g., Williams v. Metro-N. R.R. Co., No. 17

Civ. 0384, 2018 WL 3370678, at *5 (S.D.N.Y. June 28, 2018), report and recommendation

adopted, No. 17 CIV. 3847, 2018 WL 3368713 (S.D.N.Y. July 10, 2018) (“As is plain from their

credentials summarized above and in more detail in their fee application, Plaintiff’s counsel are

of the highest quality with special expertise in the law of employment discrimination. This Court

is well familiar with counsel’s excellent reputation and observed their work in this case, which

lived up to that reputation.”); Zamora v. Lyft, Inc., No. 03 Civ. 02558, 2018 WL 4657308, at *3

(N.D. Cal. Sept. 26, 2018) (appointing O&G as class counsel and noting O&G’s “outstanding

work on this case”); Blum v. Merrill Lynch & Co., No. 15 Civ. 1636, 2017 WL 8784449, at *1

(S.D.N.Y. May 15, 2017) (noting that the attorneys at O&G “are experienced class action

employment lawyers with good reputations among the employment law bar”); Ballinger v.

Advance Magazine Publishers, Inc., No. 13 Civ. 4036, 2014 WL 7495092, at *7 (S.D.N.Y. Dec.

29, 2014) (appointing O&G as class counsel, explaining that “[b]ased on the firm’s performance



                                                4

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 4 of 16 PageID #: 1515
before [the court] in this and other cases and its work in the foregoing and other cases, [the court

has] no question that it will prosecute the interests of the class vigorously”); Beckman, 293

F.R.D. at 477 (noting that O&G “are experienced employment lawyers with good reputations

among the employment law bar”); Yuzary v. HSBC USA, N.A., No. 12 Civ. 3693, 2013 WL

1832181, at *4 (S.D.N.Y. Apr. 30, 2013) (appointing O&G as class counsel); Capsolas v. Pasta

Resources Inc., No. 10 Civ. 5595, 2012 WL 1656920, at *2 (S.D.N.Y. May 9, 2012) (appointing

O&G as class counsel and noting O&G attorneys “have years of experience prosecuting and

settling wage and hour class actions, and are well-versed in wage and hour law and in class

action law”); Morris v. Affinity Health Plan, Inc., 859 F. Supp. 2d 611, 622 (S.D.N.Y. 2012)

(O&G attorneys “have substantial experience prosecuting wage and hour and other employment-

based class and collective actions”).

       13.     Courts have repeatedly found O&G to be adequate class counsel in wage and hour

class actions. See, e.g., Craighead v. Full Citizenship of Maryland, Inc., No. 17 Civ. 595, 2018

WL 3608743, at *5 (D. Md. July 27, 2018) (finding O&G “independently demonstrated to the

Court the requisite knowledge and experience in this substantive area of [wage and hour] law,

and have shown the capacity to vigorously represent the class”); Straunch v. Computer Science

Corp., 322 F.R.D. 157, 181 n.15 (D. Conn. June 30, 2017) (in wage and hour litigation, finding

that O&G “adequately represent[s] the interests of the putative class”), motion to decertify

denied, 2017 WL 4683993 (D. Conn. Oct. 18, 2017); Perez, 2014 WL 4635745, at *25

(appointing O&G as class counsel and noting that “O & G has the requisite experience in

handling class actions . . . , are well versed in the applicable law, and have the resources

necessary to represent the NYLL Class fairly and adequately”); Jacob v. Duane Reade, Inc., 289

F.R.D. 408, 423 (S.D.N.Y. 2013) (appointing O&G as class counsel in assistant manager



                                                  5

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 5 of 16 PageID #: 1516
misclassification case because it has “experience in handling class actions, sufficient knowledge

of the pertinent law, and sufficient resources to commit to this representation”), aff’d, 602 F.

App’x 3 (2d Cir. 2015); Damassia v. Duane Reade, Inc., 250 F.R.D. at 165 (granting class

certification and appointing O&G as class counsel in multi-state wage and hour class action); and

Torres, 2006 WL 2819730 (grocery store co-manager misclassification case in which the court

later granted summary judgment in favor of Plaintiffs and a class of more than 300 grocery store

workers, see 628 F. Supp. 2d 447 (S.D.N.Y. 2008)); cf. Houser v. Pritzker, 28 F. Supp. 3d 222,

248, 255 (S.D.N.Y. 2014) (appointing O&G class counsel in nationwide Title VII litigation and

noting that O&G “bring[s] to the case a wealth of class action litigation experience”).

       14.     O&G also has frequently been appointed class counsel in class settlements,

including, among others Pickett v. Simos Insourcing Sols., Corp., 249 F. Supp. 3d 897, 899 (N.D.

Ill. 2017) (appointing O&G class counsel); Walsh v. CorePower Yoga LLC, No. 16 Civ. 5610,

2017 WL 589199, at *8 (N.D. Cal. Feb. 14, 2017) (O&G has “a proven track record in the

prosecution of class actions as they have successfully litigated and tried many major class action

cases”); Long v. HSBC USA Inc., No. 14 Civ. 6233, 2015 WL 5444651, at *9 (S.D.N.Y. Sept.

11, 2015) (O&G attorneys “have appeared in many major [Fair Labor Standards Act (“FLSA”)]

and state labor law cases”); Puglisi v. TD Bank, N.A., No. 13 Civ. 637, 2015 WL 574280, at *4

(E.D.N.Y. Feb. 9, 2015) (“O & G has substantial experience prosecuting and settling nationwide

wage and hour class and collective actions, and are well-versed in wage and hour law and class

action law and are well-qualified to represent the interests of the class.”); Aboud, 2014 WL

5794655, at *2-4 (certifying class and approving settlement of nationwide wage and hour class

and collective action); Zeltser v. Merrill Lynch & Co., No. 13 Civ. 1531, 2014 WL 4816134, at

*8 (S.D.N.Y. Sept. 23, 2014) (O&G “are experienced employment lawyers with good



                                                 6

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 6 of 16 PageID #: 1517
reputations among the employment law bar”); Hanifin v. Accurate Inventory & Calculating

Service, Inc., No. 11 Civ. 1510, 2014 WL 4352060, at *8 (N.D.N.Y. August 20, 2014) (same);

Clem, 2014 WL 2895918, at *2-4 (finding O&G adequate counsel, certifying class, and

approving settlement of nationwide wage and hour class and collective misclassification action);

Yuzary, 2013 WL 5492998, at *2-4 (certifying class action under the NYLL and appointing

O&G as class counsel); Hernandez v. Merrill Lynch & Co., Inc., No. 11 Civ. 8472, 2012 WL

5862749, at *4 (S.D.N.Y. Nov. 15, 2012) (appointing O&G as class counsel, noting the firm’s

years of experience prosecuting and settling wage and hour class actions); Capsolas, 2012 WL

1656920, at *2 (certifying class and approving settlement of wage and hour class action brought

under New York and federal law); Sewell v. Bovis Lend Lease, Inc., No. 09 Civ. 6548, 2012 WL

1320124, at *12 (S.D.N.Y. Apr. 16, 2012) (O&G “have prosecuted and favorably settled many

employment law class actions, including wage and hour class actions”); Palacio v. E*Trade

Financial Corp., No. 10 Civ. 4030, 2012 WL 1058409, at *1-2 (S.D.N.Y. Mar. 12, 2012)

(certifying class and approving settlement of wage and hour class action brought under New

York, California, and federal law).

       15.     Deirdre Aaron is a Partner at O&G’s New York office and a member of the firm’s

Class Action Practice Group. She joined O&G in 2012. Before O&G, she worked as a Staff

Attorney for the United States Court of Appeals for the Eighth Circuit. Ms. Aaron received her

B.A. from Northwestern University in 2004, and her J.D., magna cum laude and Order of the

Coif, from Washington University in St. Louis in 2010. Ms. Aaron is admitted to the practice in

New York and Pennsylvania, the U.S. District Courts for the Southern, Eastern, and

Western Districts of New York and the Eastern District of Pennsylvania, and the U.S. Second

Circuit Court of Appeals.



                                               7

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 7 of 16 PageID #: 1518
       16.     Laura Iris Mattes is an associate at O&G in the class action practice group. She

graduated from the University of California, Berkeley School of Law and clerked for the

Honorable William Orrick III of the United States District Court, Northern District of California.

She joined O&G’s San Francisco office in 2016, where she litigates employment matters on

behalf of plaintiffs. Ms. Mattes is admitted to practice in California and the U.S. District Court

of Northern California.

       17.     Maya S. Jumper is an Associate at O&G in the firm’s Class Action Practice

Group. Prior to joining O&G in September 2018, Ms. Jumper served as law clerk to the Hon.

Damon J. Keith on the U.S. Court of Appeals for the Sixth Circuit, the Hon. Deborah A.

Robinson on the U.S. District Court for the District of Columbia, and the Hon. Eric T.

Washington, former chief judge of the District of Columbia Court of Appeals. Prior to serving as

a judicial law clerk, Ms. Jumper received her J.D. from American University Washington

College of Law in 2015, magna cum laude and Order of the Coif, and her B.A. from the

University of North Carolina at Chapel Hill. Ms. Jumper is admitted to practice in the state of

New York, the U.S. District Court for the District of Columbia, and the U.S. Court of Appeals

for the Sixth Circuit.

       Overview of Investigation, Litigation, and Settlement Negotiations

       18.     Before initiating this action, Plaintiff’s Counsel conducted a thorough

investigation into the merits of the potential claims and defenses and conducted in-depth

interviews of multiple ASMs. Plaintiff’s Counsel focused their investigation and legal research

on the underlying merits of the potential collective action members’ claims, the damages to

which they were entitled, and the propriety of collective action certification.

       19.     On March 28, 2018, Plaintiff contacted Defendant in an effort to explore pre-



                                                 8

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 8 of 16 PageID #: 1519
litigation resolution of the ASM’s claims.

       20.     Food Lion agreed to toll the statute of limitations to enable the parties to engage

in pre-suit negotiations, and produced data to allow Plaintiff to calculate damages, including data

showing the number of potential collective members in the job title, salaries and other pay, and

hours worked. Plaintiff’s Counsel analyzed this data and constructed a damages model.

       21.     On July 19, 2018, the Parties attended a day-long, pre-suit mediation but the case

did not resolve. The Parties continued to negotiate after the mediation, but were unable to reach

a pre-suit compromise.

       22.     As of this filing, 131 collective members have joined this lawsuit.

       23.     In the weeks following the end of the notice period, the Parties negotiated the

framework for opt-in discovery, submitted a revised scheduling order, and appeared for a case

management conference. During this period, the Parties agreed that renewing settlement

discussions could be fruitful and agreed to engage a private mediator to explore the possibility of

settlement.

       24.     In advance of the second mediation, Defendant produced updated data to Plaintiff

to allow the Parties to calculate damages based on the current collective. Plaintiff’s Counsel

carefully reviewed the documents Food Lion produced, including payroll records and multiple

years of wage and hour information including hourly rates, bonuses, and other pay components.

The Parties drafted mediation briefs setting forth their respective positions as to liability and

damages.

       25.     Plaintiff’s Counsel also obtained detailed information from approximately 20

Opt-In Plaintiffs through extensive interviews with them in connection with obtaining

declarations



                                                  9

  Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 9 of 16 PageID #: 1520
       26.     On August 17, 2020, the Parties conducted a remote, full-day mediation with

Michael Russell, a well-regarded mediator who is experienced in employment law class and

collective actions. The following day, the Parties reached an agreement in principle on the terms

of the settlement, which were memorialized in a formal Settlement Agreement that was finalized

by the Parties on October 8, 2020.

       Attorneys’ Fees

       27.     Under the Settlement Agreement, Plaintiff’s Counsel will seek Court approval for

$600,000 as attorneys’ fees, plus reimbursement of $42,562.96, which represents reasonable out-

of-pocket costs and expenses incurred in litigation and resolving this matter.

       The Support of Plaintiffs’ Counsel and the Plaintiffs Favors Approval

       28.     The settlement amount is reasonable in light of the considerable risk that Plaintiff

faced. The Gross Settlement Amount represents a substantial percentage of Collective

Members’ lost wages.

       29.     The Gross Settlement Amount represents a gross per-workweek amount

averaging approximately $63 for each Eligible Work Week worked by Collective Members.

       30.     By Plaintiff’s Counsel’s estimation, this is a substantial percentage of the

collective’s lost wages.

       Service Awards

       31.     The Service Awards recognize the time and effort each expended in furtherance

of the litigation and settlement, including initiating the lawsuit and informing counsel of the facts

underlying their claims, providing facts and documents to counsel, submitting declarations,

conferring with counsel about the lawsuit, and assisting with the mediation and damages

analysis.



                                                 10

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 10 of 16 PageID #: 1521
        32.     Plaintiff agreed to bring the action in her name, to be deposed, and to testify if

there was a trial.

        Attorneys’ Fees and Litigation Costs

        33.     Plaintiff’s request for attorneys’ fees incurred in litigating and settling this matter

is considerably less than Plaintiff’s Counsel’s actual “lodestar” of $894,018.50.

        34.     Plaintiff’s Counsel’s lodestar is reasonable because it was calculated by

multiplying the reasonable number of hours worked (which were contemporaneously recorded)

by the actual current hourly rate of each attorney.

        35.     Through September 25, 2020, Plaintiff’s Counsel has spent approximately 1,858

attorney, paralegal, and support staff hours prosecuting and negotiating the settlement of this

case. Multiplying these hours by the hourly rate of each attorney, paralegal, and staff member

results in a lodestar of $894,018.50.

        36.     O&G has spent more than 1,572 attorney and paralegal hours pursuing this action

with their co-counsel. O&G proactively omitted the time of any attorney or paralegal who

worked fewer than five hours on this case. A summary of time spent by each attorney and

paralegal, as well as their hourly rates and lodestar is summarized below:




                                                  11

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 11 of 16 PageID #: 1522
           Name               Initials       Position     O&G Rate Hours           O&G Total
      Justin Swartz            JMS            Partner      $ 990.00 168.7          $167,013.00
    Deirdre A. Aaron           DAA            Partner      $ 575.00 384.1          $220,857.50
   Michael N. Litrownik        MNL          Of Counsel     $ 525.00  52.4          $ 27,510.00
  Moira Heiges-Goepfert        MHG           Associate     $ 525.00  17.4          $ 9,135.00
        Iris Mattes             LIM          Associate     $ 375.00 392.6          $147,225.00
     Maya S. Jumper            MSJ           Associate     $ 375.00 296.8          $111,300.00
  Morgan Marshall-Clark        MMC           Associate     $ 475.00  18.3          $ 8,692.50
         Danica Li             DXL         Staff Attorney $ 280.00   10.4          $ 2,912.00
       Alec Martin             ALM           Paralegal     $ 270.00  15.1          $ 4,077.00
    Caroline M. Carr           CMC           Paralegal     $ 270.00  25.5          $ 6,885.00
   Christopher C. Alter        CCA           Paralegal     $ 270.00   5.6          $ 1,512.00
   Christopher Truong          CXT           Paralegal     $ 270.00 164.6          $ 44,442.00
    Konnie Dominguez            KD           Paralegal     $ 270.00   5.4          $ 1,458.00
      SF Law Clerk             SFLC         Law Clerk      $ 250.00  15.4          $ 3,850.00
         TOTAL                                                      1572.3         $756,869.00

        37.     The hourly rates used by O&G in calculating their fees are reasonable and

appropriate, are the rates they typically charge, and are consistent with prevailing rates. See, e.g.,

Zamora v. Lyft, Inc., No. 16 Civ. 02558, 2018 WL 4657308, at *3 (N.D. Cal. Sept. 26, 2018)

(appointing Outten & Golden as class counsel in wage and hour case on behalf of drivers, and

approving rates ranging from $280 to $850 as “reasonable in light of the market for legal

services of this type and quality”); del Toro Lopez v. Uber Techs., Inc., No. 17 Civ. 6255, 2018

WL 5982506, at *4 (N.D. Cal. Nov. 14, 2018) (appointing Outten & Golden as class counsel and

approving Outten & Golden’s hourly rates of $250 to $850); Walsh v. CorePower Yoga LLC,

No. 16 Civ. 05610, 2017 WL 4390168, at *10 (N.D. Cal. Oct. 3, 2017) (approving Outten &

Golden attorney rates ranging from $200 to $775 per hour as “in line with the overall range of

market rates in this District for attorneys and for litigation support staff of similar abilities and

experience”).

        38.     O&G ordinarily and regularly bills its clients on an hourly fee basis, based upon


                                                  12

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 12 of 16 PageID #: 1523
each attorney’s standard hourly rate. The firm’s hourly clients regularly accept and pay O&G’s

hourly rates.

       39.      The requested fee divided by the hours worked on the case yields an effective

hourly rate of approximately $323 – only 81% of their actual blended hourly rate of $397.

       40.      Because the attorneys’ fees were negotiated after reaching agreement on the

substantive terms of the Gross Settlement Fund, there is no conflict of interest that could have

affected the Gross Settlement Amount.

       41.      Plaintiffs’ Counsel undertook to prosecute this action without any assurance of

payment for their services, litigating the case on a wholly contingent basis in the face of

significant risk. Any lawyer undertaking representation of large numbers of affected employees

in wage and hour actions inevitably must be prepared to make a tremendous investment of time,

energy and resources. Due also to the contingent nature of the customary fee arrangement,

lawyers are asked to be prepared to make this investment with the very real possibility of an

unsuccessful outcome and no fee of any kind. Plaintiffs’ Counsel stood to gain nothing in the

event the case was unsuccessful.

       42.      Plaintiffs’ Counsel take on difficult cases like this one because we believe that

they are important. We take seriously our responsibility to push the law in a direction favorable

for employees. We continue to do so despite, unfortunately, having suffered several major (and

very expensive) losses in wage and hour cases over the years. Like this case, we believed that

each of these cases was meritorious but understood the risks. For example, in Pippins v. KPMG

LLP, No. 11 Civ. 377, 2012 WL 6968332 (S.D.N.Y. Nov. 30, 2012), a professional exemption

case on behalf of junior auditors on which O&G was counsel, we lost on summary judgment and

on appeal after O&G spent $2,298,699.45 in lodestar. In Clarke v. JPMorgan Chase Bank, N.A.,



                                                 13

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 13 of 16 PageID #: 1524
No. 08 Civ. 2400, 2010 WL 1379778 (S.D.N.Y. Mar. 26, 2010), the court granted summary

judgment against Plaintiff, holding that IT workers were exempt under the computer professional

exemption. O&G, which was one of three co-counsel firms, spent $631,985.00 in lodestar and

$15,428.39 in out of pocket expenses in that case alone. O&G also represented the Plaintiff in

Glatt v. Fox Searchlight Pictures, Inc., No. 11 Civ. 6784 (S.D.N.Y.) and Wang v. Hearst Corp.,

No. 12 Civ. 793 (S.D.N.Y.), among the first unpaid intern lawsuits in the Second Circuit. Both

cases have been hard fought by the firm, including on an appeal to the Second Circuit that was

decided against the interns. Nonetheless, these cases raised awareness among the general public

of the issues surrounding unpaid interns, and spawned dozens of similar lawsuits brought by

other firms.

       43.     O&G has also invested substantial resources in other risky cases that resulted in

no recovery. In Barenboim v. Starbucks Corp., 21 N.Y.3d 460 (2013), we lost at the New York

Court of Appeals after investing $2,142,764.75 in lodestar and $70,925.40 in out of pocket

expenses. In LaMarca v. The Great Atlantic & Pacific Tea Co., the Defendants filed for

bankruptcy after the firm had invested $2,953,808.95 in lodestar.

       44.     To date, Plaintiffs’ Counsel’s efforts have been without compensation, and their

entitlement to payment has been wholly contingent upon the result achieved.

       45.     Plaintiff’s Counsel will continue to accrue fees as the spend additional time

implementing and monitoring the Settlement. Among other things, Plaintiff’s counsel will

respond to Collective Members’ questions (including after the fund is distributed), and supervise

the Claims Administrator and administration process.




                                                14

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 14 of 16 PageID #: 1525
          46.    In addition to the requested fee award, Plaintiff’s Counsel has expended

reasonable out-of-pocket costs in the amount of $42,562.96 in litigating and settling this matter,

including filing fees, mediation expenses, Westlaw costs, photocopies, and postage.

          47.    O&G’s total out-of-pocket costs and expenses for this case are approximately

$39,993.87. These costs and expenses are summarized below:


                                        Costs Summary
                             Categories                        Costs
                       Computerized Research                 $6,074.56
                          Court Filing Fees                   $138.00
                             FedEx/UPS                        $363.80
                                 Meals                        $393.10
                            Mediation Fees                  $12,700.00
                        Notice Administrator                 $8,832.46
                               Postage                          $7.75
                           Print/Scan/Copy                    $403.00
                         Telephone Charges                     $24.18
                                 Travel                     $9,804.48
                      Website Design/Hosting Cost            $1,252.54
                             Grand Total                    $39,993.87

          48.    O&G’s expenses were incidental and necessary to the representation of Plaintiffs

and Collective Members and are in line with costs charged to individual clients who pay out of

pocket.

Exhibits

          49.    Attached hereto as Exhibit 1 is the Joint Stipulation of Settlement and Release

(“Settlement Agreement”) and accompanying exhibits.

                                            *       *       *

          I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 8, 2020
       New York, New York                        Respectfully submitted,

                                                   15

 Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 15 of 16 PageID #: 1526
                                  /s/ Justin M. Swartz
                                  Justin M. Swartz

                                  OUTTEN & GOLDEN LLP
                                  Justin M. Swartz
                                  685 Third Avenue, 25th Floor
                                  New York, New York 10017
                                  Telephone: (212) 245-1000




                                    16

Case 3:18-cv-01177 Document 141 Filed 10/08/20 Page 16 of 16 PageID #: 1527
